Exhibit 99.1 For Immediate Release Investor Contact: Chris Meyers Media Contact: Meredith Gremel Executive Vice President& CFO Vice President Corporate Affairs and Communications (616) 878-8023 (616) 878-2830 SpartanNash Announces Third Quarter Fiscal Year 2016 Financial Results Consolidated Net Sales Increased 1.4% Despite Prolonged Deflationary Environment Reported Third Quarter EPS from Continuing Operations Improved $0.05 to $0.45 per Diluted Share; Adjusted Third Quarter EPS from Continuing Operations Improved $0.04 to $0.53 per Diluted Share Announced Definitive Agreement to Acquire Caito Foods Service GRAND RAPIDS, MICHIGAN – November 9, 2016 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 12-week third quarter and 40-week period ended October 8, 2016. Third Quarter Results Consolidated net sales for the 12-week third quarter increased to $1.80 billion from $1.78 billion in the prior year quarter, driven primarily by increases in the food distribution segment.
